Douglas, J.,
dissenting. I am intrigued by the majority’s disposition of this case, given that we recently decided State ex rel. Ohio AFL-CIO v. Voinovich (1994), 69 Ohio St.3d 225, 631 N.E.2d 582. The majority in the case at bar says that “ * * * under both alternatives for relief, relator asks for a declaration that Am.Sub.S.B. No. 20 is void. By themselves, these are requests for declaratory judgments, which this court has declared it has no jurisdiction to entertain.”
I find this intriguing because in Voinovich, we combined and decided three cases: Nos. 93-2057, 93-2059 and 93-2060. In setting forth the facts in No. 93-2057, we said that “[c]ase No. 93-2057 is an original action in mandamus and prohibition filed by the Ohio AFL-CIO, a citizen taxpayer, and a board member of a regional board of review. Relators seek a writ of mandamus (1) ordering the Governor to take no action under the new law and to appoint no new commissioners, (2) ordering the State Auditor and Treasurer not to withhold the pay of the old commissioners and the regional board members, and (3) severing the appropriations provisions from Am.Sub.H.B. No. 107 and declaring the nonappropriations provisions unconstitutional and void. Relators seek a writ of prohibition preventing the new commissioners from acting or hearing cases as the Industrial Commission.” (Emphasis added.) Id. at 226-227, 631 N.E.2d at 585. The other two cases likewise, in effect, sought the same relief, i.e., a declaration of “ * * * rights, status, and other legal relations whether or not further relief is or could *5be claimed.” R.C. 2721.02. (Emphasis added.) I suspect it will forever remain a mystery why we entertained Voinovich but decline to do so in this case.
I respectfully dissent.
Pfeifer, J., concurs in the foregoing dissenting opinion.